DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 8/02/2022 has been accepted and entered. Accordingly, claims 1, 4-5, 10-19, 24-27, and 31 have been amended; claims 28-30 are cancelled; and claims 33-35 are added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-15, and 18, 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US20180339410A1)(hereinafter “Williams”)
With respect to claim 1, Williams discloses:
A method for operating a mobility platform in a construction site based on an indication of one or more tasks to be performed at one or more task locations in the construction site  (Williams Fig. 1, “robotic platform 100... service area 140B”; Williams ¶21 “robotic platform 100 configured to perform a wide variety of tasks”; Williams ¶25 “The robotic platform 100 may provide a service planning facility 120, such as including the ability to generate and store service plans 128 for one or more task areas.”)
 and a design file representing in at least two dimensions the construction site, (Williams ¶25 “A service plan 128 may utilize a mapping facility 122, such as with capabilities to generate and utilize digital 2D maps 124 and 3D maps 126 for navigating through and providing planning services for service areas 140A-B.”) 
wherein the design file comprises one or more landmarks in the construction site, (Williams ¶25 “Digital maps may provide for 2D-based service area layouts and features, such as dimensions of the area, surface characteristics, objects permanently present in the area, objects transient through the space, entrance and exit locations for servicing the area, and the like”)
wherein the mobility platform includes at least one tool mounting location, the method comprising, with at least one processor: (Williams ¶23 “each service module 102A-D may have a unique identifier, and when the service module 102A-D is mated with the main body 214 the processing functionality in the main body may identify a module type, a tool type, a software version, and the like, by the unique identifier”)
generating a path for the mobility platform from a current location to the one or more task locations based on the locations of one or more of the landmarks and the one or more task locations (Williams ¶27 “Navigation through service areas 140A-B may utilize a combination of digital map usage (e.g., localization determined based on navigation through the mapped area) and real-time sensors (e.g., sensors 104 monitoring the robotic platform's surrounding environment). In addition, a plurality of RF locator nodes 150A-C may be used to navigate and localize, as described herein, where the robotic platform 100 senses the location of the RF locator nodes 150A-C, such as in relation to their locations stored on the 2D digital map 124.”; Williams ¶25 “A service plan 128 may utilize a mapping facility 122, such as with capabilities to generate and utilize digital 2D maps 124 and 3D maps 126 for navigating through and providing planning services for service areas 140A-B.”; Williams ¶75 “task or service plan… A select destination screen 2800 may be provided, such as to send the robotic platform 100 to a specified location”; Williams ¶70 “tasks performed by the robotic platform 100 in the performance of a plan that requires cleaning such a room”; Williams claim 12 “robotic device as it moves through a service area… monitor a surface of the service area for a cleanliness-based surface characteristic as part of a service task”)
by iteratively adjusting the path of the mobility platform to increase projected position accuracy as the mobility platform moves along the path, wherein the projected position accuracy is based on projected errors in position estimation from continuous displacement and/or sensing position relative to one or more landmarks along the path; (Williams ¶31 “In addition, the robotic platform 100 may be enabled to update the service plan 128 based on new information gathered during regular service execution. For instance, the robotic platform 100 may use machine-learning to determine changes to service areas 140A-B, and incorporate those changes into a revised service plan (e.g., furniture has been moved from a location initially identified during setup of the service plan, to a new area)”; Williams ¶32 “In embodiments, the robotic platform 100 may adapt a service plan sequence based on conditions encountered during service treatment… the robotic platform 100 may encounter an obstacle 146 and adaptively go around it, or encounter a special treatment area 144 and adaptively skip the area for later treatment, such as at the end of the current task or with another service module type at a later time. In embodiments, the robotic platform 100 may store the location of the obstacle 146 or the special treatment area 144 for later treatment.”; Williams ¶55 “Algorithmic outputs may then be used for … path planning for the robotic platform 100, such as when the robotic platform encounters an obstacle 146 that is either anticipated or unexpected with respect to the service plan being executed”; Williams ¶68 “In the instance that four or more such ultra-wide band RF locator nodes lS0A-C are used, a robotic platform 100 may additionally determine a position in a vertical or "z" direction in addition to the "x" and "y" horizontal coordinates. As described more fully herein, robotic platform 100 may make use of a plurality of RF locator nodes 150A-C when performing localization. In such instances, the robotic platform 100 may employ a statistical process, such as Extended Kalman filtering, to merge the location data in a manner that seeks to maximize the accuracy of the combined data readings. Such methods may assign weighting or greater relevance to data sources known to produce more reliable readings. Data sources may be weighted by inherent or recent conclusions regarding sensor calibration or functionality, or applicability of the sensor technology in a particular operational environment. In other cases, weighting may reflect a predefined hierarchy based on the immediate situation as perceived by the analysis of other sensor data.”; Williams ¶29 “dead reckoning”)
and providing task commands to a controller disposed on the mobility platform based on the generated path and the one or more tasks. (Williams ¶99 “In embodiments, the robotic platform 100 comprising a removable service module 102A-D may engage a propulsion mechanism to position the robotic platform 100 at a predetermined location for operating the removable service module 102A-D to service a generally planar surface proximate the robot in accordance with a service plan 128”).

With respect to claim 2, Williams discloses:
with the controller, based on executing the task commands, generating control signals to move the mobility platform along the generated path and perform the one or more tasks. (Williams ¶25 “A service plan 128 may utilize a mapping facility 122, such as with capabilities to generate and utilize digital 2D maps 124 and 3D maps 126 for navigating through and providing planning services for service areas 140A-B.”)

With respect to claim 3, Williams discloses:
wherein the one or more landmarks are control points or control lines. (Williams ¶27 “In addition, a plurality of RF locator nodes 150A-C may be used to navigate and localize, as described herein, where the robotic platform 100 senses the location of the RF locator nodes 150A-C, such as in relation to their locations stored on the 2D digital map 124.”)

With respect to claim 6, Williams discloses:
 	further comprising outputting the path on a graphical user interface. (Williams ¶34 “the user computing device 130 may provide for a user interface for communicating with, and monitoring the progress and performance of, the robotic platform 100.”; Williams ¶46 “The user interface 402 may include all elements for a user to conduct task planning and to operate the equipment including, for example, visual interface screen, element selection mechanism, on/off control, emergency stop and pause buttons, etc.”; Williams ¶74 “The need for switching tools may be indicated on an alert screen 2200, 2300, which may provide the user with the options to cancel cleaning, direct the robotic platform 100 to proceed to a service module exchange facility 114, and the like.”)

With respect to claim 7, Williams discloses:
wherein: generating the path comprises ending the iteratively adjusting based on a trigger condition; and the trigger condition comprises receiving input from a human user at the graphical user interface accepting the path. (Williams ¶34 “the user computing device 130 may provide for a user interface for communicating with, and monitoring the progress and performance of, the robotic platform 100.”; Williams ¶46 “The user interface 402 may include all elements for a user to conduct task planning and to operate the equipment including, for example, visual interface screen, element selection mechanism, on/off control, emergency stop and pause buttons, etc.”; Williams ¶74 “The need for switching tools may be indicated on an alert screen 2200, 2300, which may provide the user with the options to cancel cleaning, direct the robotic platform 100 to proceed to a service module exchange facility 114, and the like.”)

With respect to claim 8, Williams discloses:
further comprising: re-generating the path based on the locations of the one or more landmarks and the one or more task locations based on a trigger condition: and the trigger condition comprises receiving input from a human user at the graphical user interface rejecting the path. (Williams ¶34 “the user computing device 130 may provide for a user interface for communicating with, and monitoring the progress and performance of, the robotic platform 100.”; Williams ¶46 “The user interface 402 may include all elements for a user to conduct task planning and to operate the equipment including, for example, visual interface screen, element selection mechanism, on/off control, emergency stop and pause buttons, etc.”; Williams ¶74 “The need for switching tools may be indicated on an alert screen 2200, 2300, which may provide the user with the options to cancel cleaning, direct the robotic platform 100 to proceed to a service module exchange facility 114, and the like.”)

With respect to claim 9, Williams discloses:
further comprising, with the controller, controlling the mobility platform to move along the path based on the path and the task commands. (Williams ¶35 “the robotic platform 100 may wirelessly communicate with a user through a user computing device 130. For example, the robot platform 100 may have completed vacuuming a rug covered service area 140B with service module 102A, and per a service plan sequence, is next directed to wash a linoleum covered service area 140A with service module 102B. The robotic platform 100 may then automatically proceed to a pre-designated location for exchanging the service modules 102A-B, such as at the service robot resource facility 110, and simultaneously communicate a need for a level of user support to make the exchange through a message sent to the user computing device 130.”; Williams ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node l150A-C facilities.”; Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”; Williams ¶74 “The need for switching tools may be indicated on an alert screen 2200, 2300, which may provide the user with the options to cancel cleaning, direct the robotic platform 100 to proceed to a service module exchange facility 114, and the like.”))

With respect to claim 10, Williams discloses:
further comprising sensing the one or more landmarks with at least one first sensor selected from a group of a stereo camera, mono camera, and LiDAR unit when the mobility platform is moved along the path. (Williams ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system 150A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”; Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”)

With respect to claim 11, Williams discloses:
further comprising correcting the movement of the mobility platform based on information received from the at least one first sensor. (Williams ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node 150A-C facilities.”; Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”; Williams ¶31 “In addition, the robotic platform 100 may be enabled to update the service plan 128 based on new information gathered during regular service execution. For instance, the robotic platform 100 may use machine-learning to determine changes to service areas 140A-B, and incorporate those changes into a revised service plan (e.g., furniture has been moved from a location initially identified during setup of the service plan, to a new area)”; Williams ¶32 “In embodiments, the robotic platform 100 may adapt a service plan sequence based on conditions encountered during service treatment… the robotic platform 100 may encounter an obstacle 146 and adaptively go around it, or encounter a special treatment area 144 and adaptively skip the area for later treatment, such as at the end of the current task or with another service module type at a later time. In embodiments, the robotic platform 100 may store the location of the obstacle 146 or the special treatment area 144 for later treatment.”; Williams ¶55 “Algorithmic outputs may then be used for … path planning for the robotic platform 100, such as when the robotic platform encounters an obstacle 146 that is either anticipated or unexpected with respect to the service plan being executed”)

With respect to claim 12, Williams discloses:
wherein correcting the movement of the mobility platform comprises using the information provided by the at least one first sensor in feedback control. (Williams ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system 150A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”; Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”)

With respect to claim 13, Williams discloses:
wherein the mobility platform comprises at least one second sensor comprising at least one selected from a group of an inertial measurement unit, drive system encoder, and optical flow sensor (Williams ¶30 “IMU”)
(Williams ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system 150A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”; Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”)

With respect to claim 14, Williams discloses:
 further comprising integrating information from the at least one second sensor to compute a first position of the mobility platform in the construction site. (Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100. For instance, positional encoders from the propulsion mechanisms may provide odometry data for positional measurements, and based on kinematic algorithms and the plan for movement (e.g., per the service plan and 2D digital map), may be used to predict where the robotic platform 100 will be in time. This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. This comparison may then be probabilistically analyzed to determine a best estimate for the current position of the robotic platform 100.”) 

With respect to claim 15, Williams discloses:
further comprising; continuously detecting the one or more landmarks with the at least one first sensor to compute a second position of the mobility platform in the construction site; and comparing the first position to the second position to compute a position accuracy value. (Williams ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node 150A-C facilities.”; (Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100. For instance, positional encoders from the propulsion mechanisms may provide odometry data for positional measurements, and based on kinematic algorithms and the plan for movement (e.g., per the service plan and 2D digital map), may be used to predict where the robotic platform 100 will be in time. This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. This comparison may then be probabilistically analyzed to determine a best estimate for the current position of the robotic platform 100.”)

With respect to claim 18, Williams discloses:
wherein the mobility platform comprises a plurality of sensors having an operational range within which the plurality of sensors are capable of detecting landmarks, (Williams ¶24 “Processing 106 functionality interfaces with sensors 104, such as utilized for navigating (e.g., through imaging, laser ranging, sonar, external RF locating nodes 150A-C), sensing of surface characteristics (e.g., image recognition, surface reflectivity measurements, contact sensors), sensing internal operational parameters (e.g., reservoir levels, fluid cleanliness quality, performance characteristics), and the like.”; Williams ¶27 “the robotic platform 100 senses the location of the RF locator nodes 150A-C, such as in relation to their locations stored on the 2D digital map 124.”; For example, LIDAR has an operational range.)
the method comprising: 
identifying locations of one or more landmarks in the construction site; (Williams ¶27 “Navigation through service areas 140A-B may utilize a combination of digital map usage (e.g., localization determined based on navigation through the mapped area) and real-time sensors (e.g., sensors 104 monitoring the robotic platform's surrounding environment). In addition, a plurality of RF locator nodes 150A-C may be used to navigate and localize”)
identifying one or more tasks to be performed at one or more task locations in the construction site; (Williams ¶25 “The robotic platform 100 may provide a service planning facility 120, such as including the ability to generate and store service plans 128 for one or more task areas. A service plan 128 may utilize a mapping facility 122, such as with capabilities to generate and utilize digital 2D maps 124 and 3D maps 126 for navigating through and providing planning services for service areas 140A-B.”)
and generating a path for the mobility platform based on the locations of one or more of the landmarks and the one or more task locations by iteratively adjusting the path to increase a projected position accuracy of the mobility platform based on projected errors in position estimation from continuous displacement and/or sensing position relative to one or more landmarks along the path. generating a path for the mobility platform from a current location to the one or more task locations based on the locations of one or more of the landmarks and the one or more task locations (Williams ¶27 “Navigation through service areas 140A-B may utilize a combination of digital map usage (e.g., localization determined based on navigation through the mapped area) and real-time sensors (e.g., sensors 104 monitoring the robotic platform's surrounding environment). In addition, a plurality of RF locator nodes 150A-C may be used to navigate and localize, as described herein, where the robotic platform 100 senses the location of the RF locator nodes 150A-C, such as in relation to their locations stored on the 2D digital map 124.”; Williams ¶25 “A service plan 128 may utilize a mapping facility 122, such as with capabilities to generate and utilize digital 2D maps 124 and 3D maps 126 for navigating through and providing planning services for service areas 140A-B.”; Williams ¶75 “task or service plan… A select destination screen 2800 may be provided, such as to send the robotic platform 100 to a specified location”; Williams ¶70 “tasks performed by the robotic platform 100 in the performance of a plan that requires cleaning such a room”; Williams claim 12 “robotic device as it moves through a service area… monitor a surface of the service area for a cleanliness-based surface characteristic as part of a service task”)

With respect to claim 20, Williams discloses:
further comprising outputting the path on a graphical user interface. (Williams ¶34 “the user computing device 130 may provide for a user interface for communicating with, and monitoring the progress and performance of, the robotic platform 100.”; Williams ¶46 “The user interface 402 may include all elements for a user to conduct task planning and to operate the equipment including, for example, visual interface screen, element selection mechanism, on/off control, emergency stop and pause buttons, etc.”; Williams ¶74 “The need for switching tools may be indicated on an alert screen 2200, 2300, which may provide the user with the options to cancel cleaning, direct the robotic platform 100 to proceed to a service module exchange facility 114, and the like.”)

With respect to claim 21, Williams discloses:
wherein: generating the path comprises ending the iteratively adjusting based on a trigger condition; and the trigger condition comprises receiving input from a human user at the graphical user interface accepting the path. (Williams ¶34 “the user computing device 130 may provide for a user interface for communicating with, and monitoring the progress and performance of, the robotic platform 100.”; Williams ¶46 “The user interface 402 may include all elements for a user to conduct task planning and to operate the equipment including, for example, visual interface screen, element selection mechanism, on/off control, emergency stop and pause buttons, etc.”; Williams ¶74 “The need for switching tools may be indicated on an alert screen 2200, 2300, which may provide the user with the options to cancel cleaning, direct the robotic platform 100 to proceed to a service module exchange facility 114, and the like.”)

With respect to claim 22, Williams discloses:
further comprising: re-generating the path based on the locations of the one or more landmarks and the one or more task locations based on a trigger condition; and the trigger condition comprises receiving input from a human user at the graphical user interface rejecting the path. (Williams ¶34 “the user computing device 130 may provide for a user interface for communicating with, and monitoring the progress and performance of, the robotic platform 100.”; Williams ¶46 “The user interface 402 may include all elements for a user to conduct task planning and to operate the equipment including, for example, visual interface screen, element selection mechanism, on/off control, emergency stop and pause buttons, etc.”; Williams ¶74 “The need for switching tools may be indicated on an alert screen 2200, 2300, which may provide the user with the options to cancel cleaning, direct the robotic platform 100 to proceed to a service module exchange facility 114, and the like.”)

With respect to claim 23, Williams discloses:
wherein the one or more landmarks are control points or control lines. (Williams ¶27 “In addition, a plurality of RF locator nodes 150A-C may be used to navigate and localize, as described herein, where the robotic platform 100 senses the location of the RF locator nodes 150A-C, such as in relation to their locations stored on the 2D digital map 124.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Anderson (US20110153338A1)(hereinafter “Anderson”).
	With respect to claim 4, 
Williams discloses: iteratively adjusting the path; (Williams ¶31 “In addition, the robotic platform 100 may be enabled to update the service plan 128 based on new information gathered during regular service execution. For instance, the robotic platform 100 may use machine-learning to determine changes to service areas 140A-B, and incorporate those changes into a revised service plan (e.g., furniture has been moved from a location initially identified during setup of the service plan, to a new area)”; Williams ¶32 “In embodiments, the robotic platform 100 may adapt a service plan sequence based on conditions encountered during service treatment… the robotic platform 100 may encounter an obstacle 146 and adaptively go around it, or encounter a special treatment area 144 and adaptively skip the area for later treatment, such as at the end of the current task or with another service module type at a later time. In embodiments, the robotic platform 100 may store the location of the obstacle 146 or the special treatment area 144 for later treatment.”; Williams ¶55 “Algorithmic outputs may then be used for … path planning for the robotic platform 100, such as when the robotic platform encounters an obstacle 146 that is either anticipated or unexpected with respect to the service plan being executed”; Williams ¶68 “In the instance that four or more such ultra-wide band RF locator nodes lS0A-C are used, a robotic platform 100 may additionally determine a position in a vertical or "z" direction in addition to the "x" and "y" horizontal coordinates. As described more fully herein, robotic platform 100 may make use of a plurality of RF locator nodes 150A-C when performing localization. In such instances, the robotic platform 100 may employ a statistical process, such as Extended Kalman filtering, to merge the location data in a manner that seeks to maximize the accuracy of the combined data readings. Such methods may assign weighting or greater relevance to data sources known to produce more reliable readings. Data sources may be weighted by inherent or recent conclusions regarding sensor calibration or functionality, or applicability of the sensor technology in a particular operational environment. In other cases, weighting may reflect a predefined hierarchy based on the immediate situation as perceived by the analysis of other sensor data.”; Williams ¶29 “dead reckoning”)
	Williams fails to disclose: adjusting the path to increase an amount of the path disposed within a threshold distance of the one or more landmarks.
	However, Anderson, from the same field of endeavor, discloses: adjusting the path to increase an amount of the path disposed within a threshold distance of the one or more landmarks. (Anderson ¶6 “A simultaneous localization and mapping process is executed until a distance to the first landmark reaches a predefined threshold.”)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of using a threshold distance to landmark during path adjustment, as taught by Anderson, in the system of Williams “in order to maximize efficiency of area coverage tasks and minimize accuracy penalties of visual landmark
localization.” (Anderson ¶47).

	With respect to claim 5,
	Williams in view of Anderson discloses:
	wherein the threshold distance is based on the detectability of the one or more landmarks by at least one sensor selected from the group of a stereo camera, mono camera, and LiDAR unit, (Williams ¶ 29 “However, there are a plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like.”; Williams ¶97 “providing for robot platform navigation through dead reckoning when RF locator node signals are temporarily unavailable ( e.g., dead spot).”)
wherein the threshold distance is set where the one or more landmarks are detectable by the at least one sensor. (Anderson ¶6 “A simultaneous localization and mapping process is executed until a distance to the first landmark reaches a predefined threshold.”)

Claims 16-17 and 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Anderson, further in view of Tanaka (US20190235088A1)(hereinafter “Tanaka”).
With respect to claim 16,
Williams discloses: moving the mobility platform based on a position accuracy value (Williams (Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100. For instance, positional encoders from the propulsion mechanisms may provide odometry data for positional measurements, and based on kinematic algorithms and the plan for movement (e.g., per the service plan and 2D digital map), may be used to predict where the robotic platform 100 will be in time. This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. This comparison may then be probabilistically analyzed to determine a best estimate for the current position of the robotic platform 100. In embodiments, in the absence of RF node locator signals (e.g., unavailable because of interference or failure), the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”; Williams ¶97 “providing for robot platform navigation through dead reckoning when RF locator node signals are temporarily unavailable ( e.g., dead spot).”)
Williams fails to explicitly disclose:
falling below a threshold based on a landmark distance
However, Anderson, from the same field of endeavor, discloses: falling below a threshold based on a landmark distance (Anderson ¶6 “A simultaneous localization and mapping process is executed until a distance to the first landmark reaches a predefined threshold.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of falling below a threshold based on a distance to a landmark, as taught by Anderson, in the system of Williams, in order to ensure that a vehicle has covered an area during traversal. (Anderson ¶156 “an area is considered covered if a percentage of grid elements in the area have a coverage value greater than a given threshold value.”)
Williams in view of Anderson fails to disclose:
when the position accuracy value falls below a predetermined threshold
However, Tanaka, from the same field of endeavor, discloses:
when the position accuracy value falls below a predetermined threshold (Tanaka ¶69 “At 404, a position accuracy threshold specified for an operating environment of the GNSS enabled device 102 may be acquired. The position accuracy threshold may correspond to the expected navigation performance in the operating environment. The receiver circuitry 104 may be configured to acquire a position accuracy threshold specified for an operating environment of the GNSS enabled device 102”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement using a position accuracy value as the predetermined threshold, as taught by Tanaka, in the system of Williams in view of Anderson, in order to improve navigational performance. (Tanaka ¶54 “may select the first mode of the GNSS technology, which may have a better navigation performance.”)

With respect to claim 17, Williams in view of Anderson, further in view of Tanaka, discloses:
further comprising changing one or more parameters based on the position accuracy value for integrating information from the at least one second sensor to increase the position accuracy value above the predetermined threshold. (Williams ¶29 “RF network nodes 150A-C may augment the use of sensors 104 utilized for localization and navigation through work areas of a service plan… The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node 150A-C facilities. In embodiments, optimization may be implemented by dynamically weighting the availability and performance of each of the available sensor 104 and/or RF network node lS0A-C inputs.”; Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like… For instance, positional encoders from the propulsion mechanisms may provide odometry data for positional measurements, and based on kinematic algorithms and the plan for movement (e.g., per the service plan and 2D digital map), may be used to predict where the robotic platform 100 will be in time. This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. ”; Tanaka ¶69 “At 404, a position accuracy threshold specified for an operating environment of the GNSS enabled device 102 may be acquired. The position accuracy threshold may correspond to the expected navigation performance in the operating environment. The receiver circuitry 104 may be configured to acquire a position accuracy threshold specified for an operating environment of the GNSS enabled device 102.”; Tanaka ¶¶16-17 “The GNSS enabled device 102 may also comprise an inertial measurement unit (IMU) 106. The IMU 106 may be integrated with the receiver circuitry 104.”; Tanaka ¶24 “the IMU 106 may be utilized in integration with the receiver circuitry 104 to improve the overall positioning experience”; Tanaka ¶26 “the IMU 106 may be configured to track the position of the GNSS enabled device 102”)

With respect to claim 24, Williams discloses:
identifying locations of the one or more landmarks in the construction site; (Williams ¶25 “Digital maps may provide for 2D-based service area layouts and features, such as dimensions of the area, surface characteristics, objects permanently present in the area, objects transient through the space, entrance and exit locations for servicing the area, and the like, enabling navigation and planning through the service area.”)
moving the mobility platform along a navigational path based at least partly on the locations of the one or more landmarks; (Williams ¶27 “Navigation through service areas 140A-B may utilize a combination of digital map usage (e.g., localization determined based on navigation through the mapped area)”)
determining a first position of the mobility platform based on information from at least one first sensor (Williams ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node 150A-C facilities.”; (Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100. For instance, positional encoders from the propulsion mechanisms may provide odometry data for positional measurements, and based on kinematic algorithms and the plan for movement (e.g., per the service plan and 2D digital map), may be used to predict where the robotic platform 100 will be in time. This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. This comparison may then be probabilistically analyzed to determine a best estimate for the current position of the robotic platform 100.”)
sensing the one or more landmarks with at least one second sensor selected from the group of a stereo camera, mono camera, and LiDAR unit when the mobility platform is moved along the path to determine a second position of the mobility platform; (Williams ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node 150A-C facilities.”; Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100. For instance, positional encoders from the propulsion mechanisms may provide odometry data for positional measurements, and based on kinematic algorithms and the plan for movement (e.g., per the service plan and 2D digital map), may be used to predict where the robotic platform 100 will be in time. This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. This comparison may then be probabilistically analyzed to determine a best estimate for the current position of the robotic platform 100.”)
comparing the first position to the second position to compute a position accuracy value; (Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100. For instance, positional encoders from the propulsion mechanisms may provide odometry data for positional measurements, and based on kinematic algorithms and the plan for movement (e.g., per the service plan and 2D digital map), may be used to predict where the robotic platform 100 will be in time. This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. This comparison may then be probabilistically analyzed to determine a best estimate for the current position of the robotic platform 100.”)
and correcting the movement of the mobility platform based on information provided by the at least one selected from the group of a drive system encoder, stereo camera, mono camera, inertial measurement unit, optical flow sensor, and LiDAR unit. . (Williams ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node 150A-C facilities.”; Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”; Williams ¶31 “In addition, the robotic platform 100 may be enabled to update the service plan 128 based on new information gathered during regular service execution. For instance, the robotic platform 100 may use machine-learning to determine changes to service areas 140A-B, and incorporate those changes into a revised service plan (e.g., furniture has been moved from a location initially identified during setup of the service plan, to a new area)”; Williams ¶32 “In embodiments, the robotic platform 100 may adapt a service plan sequence based on conditions encountered during service treatment… the robotic platform 100 may encounter an obstacle 146 and adaptively go around it, or encounter a special treatment area 144 and adaptively skip the area for later treatment, such as at the end of the current task or with another service module type at a later time. In embodiments, the robotic platform 100 may store the location of the obstacle 146 or the special treatment area 144 for later treatment.”; Williams ¶55 “Algorithmic outputs may then be used for … path planning for the robotic platform 100, such as when the robotic platform encounters an obstacle 146 that is either anticipated or unexpected with respect to the service plan being executed”)
Williams fails to explicitly disclose:
falling below a threshold based on a landmark distance
However, Anderson, from the same field of endeavor, discloses: 
falling below a threshold based on a landmark distance (Anderson ¶6 “A simultaneous localization and mapping process is executed until a distance to the first landmark reaches a predefined threshold.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of falling below a threshold based on a distance to a landmark, as taught by Anderson, in the system of Williams, in order to ensure that a vehicle has covered an area during traversal. (Anderson ¶156 “an area is considered covered if a percentage of grid elements in the area have a coverage value greater than a given threshold value.”)
Williams in view of Anderson fails to disclose:
comparing the position accuracy value to a predetermined position accuracy
threshold; 
However, Tanaka, from the same field of endeavor, discloses:
comparing the position accuracy value to a predetermined position accuracy
threshold, and wherein correcting the movement of the mobility platform comprises moving the mobility platform to one of the one or more landmarks based on the position accuracy value falling below the predetermined position accuracy threshold (Tanaka ¶69 “At 404, a position accuracy threshold specified for an operating environment of the GNSS enabled device 102 may be acquired. The position accuracy threshold may correspond to the expected navigation performance in the operating environment. The receiver circuitry 104 may be configured to acquire a position accuracy threshold specified for an operating environment of the GNSS enabled device 102.”; Anderson ¶156 “an area is considered covered if a percentage of grid elements in the area have a coverage value greater than a given threshold value.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the position accuracy threshold comparison of Tanaka, with the movement of a mobility platform to one or more landmarks based on a position accuracy value falling below a predetermined position accuracy threshold, as Williams in view Anderson would suggest based on Anderson’s threshold value, in order to improve navigational performance, (Tanaka ¶54 “may select the first mode of the GNSS technology, which may have a better navigation performance”), and improve accuracy of visual landmark localization (Anderson ¶47 “minimize accuracy penalties of visual landmark localization”; Anderson ¶42 “robotic navigation using optical systems encounter increasing positioning error, relative to distance from a landmark due to landmark image boundary issues and off-by-one digitization errors. For a given accuracy requirement… an autonomous vehicle to navigate and execute area coverage tasks within the given accuracy”).

With respect to claim 25
Williams in view of Anderson, further in view of Tanaka discloses:
wherein at least one second sensor comprises each of a stereo camera, mono camera, and LiDAR unit. (Williams ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”; Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”)

With respect to claim 26, Williams discloses:
Williams in view of Anderson, further in view of Tanaka discloses:
wherein correcting the movement of the mobility platform includes using the information provided by the at least one first sensor in feedback control. (Williams ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”; Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”)

With respect to claim 27, 
Williams in view of Anderson, further in view of Tanaka discloses:
Wherein the at least one sensor is selected from a group of a drive system encoder, a stereo camera, an inertial measurement unit, and an optical flow sensor, wherein the method further comprises integrating information from the at least one first sensor to compute the first position of the mobility platform in the construction site. (Williams ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node 150A-C facilities.”; Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”; Williams ¶31 “In addition, the robotic platform 100 may be enabled to update the service plan 128 based on new information gathered during regular service execution. For instance, the robotic platform 100 may use machine-learning to determine changes to service areas 140A-B, and incorporate those changes into a revised service plan (e.g., furniture has been moved from a location initially identified during setup of the service plan, to a new area)”)

With respect to claim 28,
Williams in view of Anderson, further in view of Tanaka discloses:
 	further comprising detecting the one or more landmarks with the stereo camera, mono camera, or LiDAR unit to compute a second position of the mobility platform in the construction site. (Williams ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”; Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”)

With respect to claim 31, 
Williams in view of Anderson, further in view of Tanaka discloses:
further comprising changing one or more parameters based on the position accuracy value for integrating information from the at least one first sensor to increase the position accuracy value above the predetermined position accuracy threshold (Williams ¶29 “RF network nodes 150A-C may augment the use of sensors 104 utilized for localization and navigation through work areas of a service plan… The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node 150A-C facilities. In embodiments, optimization may be implemented by dynamically weighting the availability and performance of each of the available sensor 104 and/or RF network node lS0A-C inputs.”; Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like… For instance, positional encoders from the propulsion mechanisms may provide odometry data for positional measurements, and based on kinematic algorithms and the plan for movement (e.g., per the service plan and 2D digital map), may be used to predict where the robotic platform 100 will be in time. This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. ”; Tanaka ¶69 “At 404, a position accuracy threshold specified for an operating environment of the GNSS enabled device 102 may be acquired. The position accuracy threshold may correspond to the expected navigation performance in the operating environment. The receiver circuitry 104 may be configured to acquire a position accuracy threshold specified for an operating environment of the GNSS enabled device 102.”; Tanaka ¶¶16-17 “The GNSS enabled device 102 may also comprise an inertial measurement unit (IMU) 106. The IMU 106 may be integrated with the receiver circuitry 104.”; Tanaka ¶24 “the IMU 106 may be utilized in integration with the receiver circuitry 104 to improve the overall positioning experience”; Tanaka ¶26 “the IMU 106 may be configured to track the position of the GNSS enabled device 102”)

	With respect to claim 32, 
Williams in view of Anderson, further in view of Tanaka discloses:
wherein the one or more landmarks are control points or control lines. (Williams ¶27 “In addition, a plurality of RF locator nodes 150A-C may be used to navigate and localize, as described herein, where the robotic platform 100 senses the location of the RF locator nodes 150A-C, such as in relation to their locations stored on the 2D digital map 124.”)

With respect to claim 33,
Williams in view of Anderson, further in view of Tanaka discloses:
wherein the at least one first sensor is an inertial measurement unit, (Tanaka ¶11 “The GNSS enabled device may include an inertial sensor and receiver circuitry that handles position measurement of the GNSS enabled device.”)
and wherein the at least one second sensor is a LiDAR unit (Williams ¶30 “This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. This comparison may then be probabilistically analyzed to determine a best estimate for the current position of the robotic platform 100.”)

With respect to claim 34,
Williams in view of Anderson, further in view of Tanaka discloses:
wherein the at least one first sensor is a drive system encoder, (Williams ¶30 “positional encoders from the propulsion mechanisms may provide odometry data for positional measurements”)
and wherein the at least one second sensor is a LiDAR unit. (Williams ¶30 “This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. This comparison may then be probabilistically analyzed to determine a best estimate for the current position of the robotic platform 100.”)

With respect to claim 35,
Williams in view of Anderson, further in view of Tanaka discloses:
wherein the position accuracy value is based on a correlation between the first position and the second position (Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100. For instance, positional encoders from the propulsion mechanisms may provide odometry data for positional measurements, and based on kinematic algorithms and the plan for movement (e.g., per the service plan and 2D digital map), may be used to predict where the robotic platform 100 will be in time. This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. This comparison may then be probabilistically analyzed to determine a best estimate for the current position of the robotic platform 100. In embodiments, in the absence of RF node locator signals (e.g., unavailable because of interference or failure), the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Anderson, further in view of Cohen (US20200159227A1)(hereinafter “Cohen”).
With respect to claim 19,
Williams discloses: iteratively adjusting the path (Williams ¶31 “In addition, the robotic platform 100 may be enabled to update the service plan 128 based on new information gathered during regular service execution. For instance, the robotic platform 100 may use machine-learning to determine changes to service areas 140A-B, and incorporate those changes into a revised service plan (e.g., furniture has been moved from a location initially identified during setup of the service plan, to a new area)”; Williams ¶32 “In embodiments, the robotic platform 100 may adapt a service plan sequence based on conditions encountered during service treatment… the robotic platform 100 may encounter an obstacle 146 and adaptively go around it, or encounter a special treatment area 144 and adaptively skip the area for later treatment, such as at the end of the current task or with another service module type at a later time. In embodiments, the robotic platform 100 may store the location of the obstacle 146 or the special treatment area 144 for later treatment.”; Williams ¶55 “Algorithmic outputs may then be used for … path planning for the robotic platform 100, such as when the robotic platform encounters an obstacle 146 that is either anticipated or unexpected with respect to the service plan being executed”; Williams ¶68 “In the instance that four or more such ultra-wide band RF locator nodes lS0A-C are used, a robotic platform 100 may additionally determine a position in a vertical or "z" direction in addition to the "x" and "y" horizontal coordinates. As described more fully herein, robotic platform 100 may make use of a plurality of RF locator nodes 150A-C when performing localization. In such instances, the robotic platform 100 may employ a statistical process, such as Extended Kalman filtering, to merge the location data in a manner that seeks to maximize the accuracy of the combined data readings. Such methods may assign weighting or greater relevance to data sources known to produce more reliable readings. Data sources may be weighted by inherent or recent conclusions regarding sensor calibration or functionality, or applicability of the sensor technology in a particular operational environment. In other cases, weighting may reflect a predefined hierarchy based on the immediate situation as perceived by the analysis of other sensor data.”; Williams ¶29 “dead reckoning”)
	Williams fails to explicitly disclose: adjusting the path to increase an amount of the path disposed within a threshold distance of the one or more landmarks.
	However, Anderson, from the same field of endeavor, discloses: adjusting the path to increase an amount of the path disposed within a threshold distance of the one or more landmarks. (Anderson ¶6 “A simultaneous localization and mapping process is executed until a distance to the first landmark reaches a predefined threshold.”)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of using a threshold distance to landmark during path adjustment, as taught by Anderson, in the system of Williams “in order to maximize efficiency of area coverage tasks and minimize accuracy penalties of visual landmark
localization” (Anderson ¶47).
Williams in view of Anderson fails to explicitly disclose:
wherein the threshold distance is based on the operational range of the sensors. 
	However, Cohen, from the same field of endeavor, discloses:
	wherein the threshold distance is based on the operational range of the sensors. (Cohen ¶87 (“In some examples, processing unit 116 can comprise or be otherwise operatively connected to map obtaining module 120. Map obtaining module 120 can be operative in generating a map based on the readings received from scanning device 104, or another source of information. The size of the area represented by the map can be in accordance with the range at which scanning device 104 can scan. In alternative embodiments, map obtaining module 120 can be operable for receiving a map from an external source, for example via a communication channel.”) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the threshold distance being based on the operational range of the sensors, as taught by Cohen, in the system of Williams in view of Anderson, in order to create a m map that can be used for navigation while avoiding obstacles. (Cohen ¶6 “The map can then be used for planning a path which leads to the destination while avoiding obstacles.”)

Response to Arguments
With respect to the pending claims, Applicant’s arguments are moot in view of the new rejection necessitated by Applicant amendments.  However, at least one argument remains relevant to the current rejection. 
With respect to 35 U.S.C. 102 rejections, Applicant asserts (Amend. 9-10)
Williams does not disclose any kind of iterative path planning process, nor does “iterative” appear in the specification of Williams.
Although it is true Williams does not recite specifically the word “iterative” in its specification, it does disclose the limitation of: 
“iteratively adjusting the path to increase a projected position accuracy of the mobility platform as the mobility platform moves along the path, wherein the projected position accuracy is based on projected errors in position estimation from continuous displacement and/or sensing position relative to the one or more landmarks along the path” (Williams ¶31 “In addition, the robotic platform 100 may be enabled to update the service plan 128 based on new information gathered during regular service execution. For instance, the robotic platform 100 may use machine-learning to determine changes to service areas 140A-B, and incorporate those changes into a revised service plan (e.g., furniture has been moved from a location initially identified during setup of the service plan, to a new area)”; Williams ¶32 “In embodiments, the robotic platform 100 may adapt a service plan sequence based on conditions encountered during service treatment… the robotic platform 100 may encounter an obstacle 146 and adaptively go around it, or encounter a special treatment area 144 and adaptively skip the area for later treatment, such as at the end of the current task or with another service module type at a later time. In embodiments, the robotic platform 100 may store the location of the obstacle 146 or the special treatment area 144 for later treatment.”; Williams ¶55 “Algorithmic outputs may then be used for … path planning for the robotic platform 100, such as when the robotic platform encounters an obstacle 146 that is either anticipated or unexpected with respect to the service plan being executed”; Williams ¶68 “In the instance that four or more such ultra-wide band RF locator nodes lS0A-C are used, a robotic platform 100 may additionally determine a position in a vertical or "z" direction in addition to the "x" and "y" horizontal coordinates. As described more fully herein, robotic platform 100 may make use of a plurality of RF locator nodes 150A-C when performing localization. In such instances, the robotic platform 100 may employ a statistical process, such as Extended Kalman filtering, to merge the location data in a manner that seeks to maximize the accuracy of the combined data readings. Such methods may assign weighting or greater relevance to data sources known to produce more reliable readings. Data sources may be weighted by inherent or recent conclusions regarding sensor calibration or functionality, or applicability of the sensor technology in a particular operational environment. In other cases, weighting may reflect a predefined hierarchy based on the immediate situation as perceived by the analysis of other sensor data.”; Williams ¶29 “dead reckoning”)
As seen above, Williams discloses iteratively adjusting a path during navigation using sensors such as LIDAR and an IMU, especially when encountering obstacles. 
With respect to the 35 U.S.C. 102 rejection related to claim 24, Applicant asserts (Amend. 9-10)
Williams does not disclose any kind of process by which the robot moves to a landmark when a determined position accuracy value falls below a threshold
In view of the amended claim language, examiner agrees, and now this limitation, specifically “correcting movement of the mobility platform based on information provided by the at least one first sensor and the at least one second sensor, wherein correcting the movement of the mobility platform comprises moving the mobility platform to one of the one or more landmarks based on the position accuracy value falling below the predetermined position accuracy threshold”, is now disclosed by the combination of Williams in view of Anderson, further in view of Tanaka (Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100. For instance, positional encoders from the propulsion mechanisms may provide odometry data for positional measurements, and based on kinematic algorithms and the plan for movement (e.g., per the service plan and 2D digital map), may be used to predict where the robotic platform 100 will be in time. This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. This comparison may then be probabilistically analyzed to determine a best estimate for the current position of the robotic platform 100.”; Tanaka ¶69 “At 404, a position accuracy threshold specified for an operating environment of the GNSS enabled device 102 may be acquired. The position accuracy threshold may correspond to the expected navigation performance in the operating environment. The receiver circuitry 104 may be configured to acquire a position accuracy threshold specified for an operating environment of the GNSS enabled device 102.”; Anderson ¶6 “A simultaneous localization and mapping process is executed until a distance to the first landmark reaches a predefined threshold”; Anderson ¶156 “an area is considered covered if a percentage of grid elements in the area have a coverage value greater than a given threshold value”).
This combination would have been obvious to one of ordinary skill in the art (implement the method of falling below a threshold based on a distance to a landmark, as taught by Anderson, in the system of Williams) in order to ensure that a vehicle has covered an area during traversal. (Anderson ¶156 “an area is considered covered if a percentage of grid elements in the area have a coverage value greater than a given threshold value.”)
With respect to 35 U.S.C. 103 rejections, Applicant asserts (Amend. 10-11)
Anderson is directed to sequential arcs around landmarks up to a predetermined limit and that these consecutive arcs around each landmark to a calculated distance may be based on “maximum acceptable distance error”. Moreover, Anderson does not disclose a path planning process in which a path is iteratively planned based on projected errors in position estimation and on the sensing position relative to the one or more landmarks. Specifically, Williams nor Anderson does not disclose “iteratively adjusting the path to increase an amount of the path disposed within a threshold distance of the one or more landmarks”.
However, Williams in view of Anderson does disclose this limitation: 
(Williams ¶31 “In addition, the robotic platform 100 may be enabled to update the service plan 128 based on new information gathered during regular service execution. For instance, the robotic platform 100 may use machine-learning to determine changes to service areas 140A-B, and incorporate those changes into a revised service plan (e.g., furniture has been moved from a location initially identified during setup of the service plan, to a new area)”; Williams ¶32 “In embodiments, the robotic platform 100 may adapt a service plan sequence based on conditions encountered during service treatment… the robotic platform 100 may encounter an obstacle 146 and adaptively go around it, or encounter a special treatment area 144 and adaptively skip the area for later treatment, such as at the end of the current task or with another service module type at a later time. In embodiments, the robotic platform 100 may store the location of the obstacle 146 or the special treatment area 144 for later treatment.”; Williams ¶55 “Algorithmic outputs may then be used for … path planning for the robotic platform 100, such as when the robotic platform encounters an obstacle 146 that is either anticipated or unexpected with respect to the service plan being executed”; Williams ¶68 “In the instance that four or more such ultra-wide band RF locator nodes lS0A-C are used, a robotic platform 100 may additionally determine a position in a vertical or "z" direction in addition to the "x" and "y" horizontal coordinates. As described more fully herein, robotic platform 100 may make use of a plurality of RF locator nodes 150A-C when performing localization. In such instances, the robotic platform 100 may employ a statistical process, such as Extended Kalman filtering, to merge the location data in a manner that seeks to maximize the accuracy of the combined data readings. Such methods may assign weighting or greater relevance to data sources known to produce more reliable readings. Data sources may be weighted by inherent or recent conclusions regarding sensor calibration or functionality, or applicability of the sensor technology in a particular operational environment. In other cases, weighting may reflect a predefined hierarchy based on the immediate situation as perceived by the analysis of other sensor data.”; Williams ¶29 “dead reckoning”)
adjusting the path to increase an amount of the path disposed within a threshold distance of the one or more landmarks. (Anderson ¶6 “A simultaneous localization and mapping process is executed until a distance to the first landmark reaches a predefined threshold.”)
This combination would be obvious  “in order to maximize efficiency of area coverage tasks and minimize accuracy penalties of visual landmark localization.” (Anderson ¶47).
With respect to 103 rejections related to claims 16-17, Applicant additionally asserts (Amend. 11)
neither Williams nor Anderson discloses "moving the mobility platform to one of the one or more landmarks when the position accuracy value falls below a predetermined position accuracy threshold," as recited in dependent claims 16-17
However, such a statement amounts to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient.  Merely pointing out certain claim features recited in independent claims 1, 9 and 17 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 
Additionally, Williams in view of Anderson, further in view of Tanaka discloses this limitation: 
moving the mobility platform based on a position accuracy value (Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100. For instance, positional encoders from the propulsion mechanisms may provide odometry data for positional measurements, and based on kinematic algorithms and the plan for movement (e.g., per the service plan and 2D digital map), may be used to predict where the robotic platform 100 will be in time. This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. This comparison may then be probabilistically analyzed to determine a best estimate for the current position of the robotic platform 100. In embodiments, in the absence of RF node locator signals (e.g., unavailable because of interference or failure), the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”; Williams ¶97 “providing for robot platform navigation through dead reckoning when RF locator node signals are temporarily unavailable ( e.g., dead spot).”)
falling below a threshold based on a landmark distance (Anderson ¶6 “A simultaneous localization and mapping process is executed until a distance to the first landmark reaches a predefined threshold.”)
when the position accuracy value falls below a predetermined threshold (Tanaka ¶69 “At 404, a position accuracy threshold specified for an operating environment of the GNSS enabled device 102 may be acquired. The position accuracy threshold may correspond to the expected navigation performance in the operating environment. The receiver circuitry 104 may be configured to acquire a position accuracy threshold specified for an operating environment of the GNSS enabled device 102”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement using a position accuracy value as the predetermined threshold, as taught by Tanaka, in the system of Williams in view of Anderson, in order to improve navigational performance. (Tanaka ¶54 “may select the first mode of the GNSS technology, which may have a better navigation performance.”)
With respect to claim 19, Applicant additionally asserts (Amend. 12)
Neither Williams nor Anderson discloses nor renders obvious "iteratively adjusting the path to increase an amount of the path disposed within a threshold distance of the one or more landmarks,"
However, as recited above, Williams in view of Anderson does disclose this limitation.
(Williams ¶31 “In addition, the robotic platform 100 may be enabled to update the service plan 128 based on new information gathered during regular service execution. For instance, the robotic platform 100 may use machine-learning to determine changes to service areas 140A-B, and incorporate those changes into a revised service plan (e.g., furniture has been moved from a location initially identified during setup of the service plan, to a new area)”; Williams ¶32 “In embodiments, the robotic platform 100 may adapt a service plan sequence based on conditions encountered during service treatment… the robotic platform 100 may encounter an obstacle 146 and adaptively go around it, or encounter a special treatment area 144 and adaptively skip the area for later treatment, such as at the end of the current task or with another service module type at a later time. In embodiments, the robotic platform 100 may store the location of the obstacle 146 or the special treatment area 144 for later treatment.”; Williams ¶55 “Algorithmic outputs may then be used for … path planning for the robotic platform 100, such as when the robotic platform encounters an obstacle 146 that is either anticipated or unexpected with respect to the service plan being executed”; Williams ¶68 “In the instance that four or more such ultra-wide band RF locator nodes lS0A-C are used, a robotic platform 100 may additionally determine a position in a vertical or "z" direction in addition to the "x" and "y" horizontal coordinates. As described more fully herein, robotic platform 100 may make use of a plurality of RF locator nodes 150A-C when performing localization. In such instances, the robotic platform 100 may employ a statistical process, such as Extended Kalman filtering, to merge the location data in a manner that seeks to maximize the accuracy of the combined data readings. Such methods may assign weighting or greater relevance to data sources known to produce more reliable readings. Data sources may be weighted by inherent or recent conclusions regarding sensor calibration or functionality, or applicability of the sensor technology in a particular operational environment. In other cases, weighting may reflect a predefined hierarchy based on the immediate situation as perceived by the analysis of other sensor data.”; Williams ¶29 “dead reckoning”)
adjusting the path to increase an amount of the path disposed within a threshold distance of the one or more landmarks. (Anderson ¶6 “A simultaneous localization and mapping process is executed until a distance to the first landmark reaches a predefined threshold.”)
This combination would be obvious  “in order to maximize efficiency of area coverage tasks and minimize accuracy penalties of visual landmark localization.” (Anderson ¶47).
With respect to claim 31, Applicant additionally asserts (Amend. 12)
“neither Williams nor Anderson discloses "changing one or more parameters based on the position accuracy value for integrating information from the at least one first sensor to increase the position accuracy value above the predetermined position accuracy threshold," as recited in dependent claim 31. Tanaka does not rectify these deficiencies, as Tanaka merely discloses switching between power modes, not changing parameters for integrating information to increase the position accuracy value. Accordingly, withdrawal of this rejection is respectfully requested.”
However, Williams in view of Wayne, further in view of Tanaka discloses this limitation: 
(Williams ¶29 “RF network nodes lS0A-C may augment the use of sensors 104 utilized for localization and navigation through work areas of a service plan… The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node 150A-C facilities. In embodiments, optimization may be implemented by dynamically weighting the availability and performance of each of the available sensor 104 and/or RF network node lS0A-C inputs.”; Williams ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like… For instance, positional encoders from the propulsion mechanisms may provide odometry data for positional measurements, and based on kinematic algorithms and the plan for movement (e.g., per the service plan and 2D digital map), may be used to predict where the robotic platform 100 will be in time. This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. ”; Tanaka ¶69 “At 404, a position accuracy threshold specified for an operating environment of the GNSS enabled device 102 may be acquired. The position accuracy threshold may correspond to the expected navigation performance in the operating environment. The receiver circuitry 104 may be configured to acquire a position accuracy threshold specified for an operating environment of the GNSS enabled device 102.”; Tanaka ¶¶16-17 “The GNSS enabled device 102 may also comprise an inertial measurement unit (IMU) 106. The IMU 106 may be integrated with the receiver circuitry 104.”; Tanaka ¶24 “the IMU 106 may be utilized in integration with the receiver circuitry 104 to improve the overall positioning experience”; Tanaka ¶26 “the IMU 106 may be configured to track the position of the GNSS enabled device 102”)
Thus, dynamically weighting different sensors, or “changing one or more parameters”, while using these sensors to gather data and compare values to develop a position accuracy value, and finally increasing the position value over a threshold through the GNSS enabled device which incorporates an IMU sensor, discloses the limitation recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                 
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667